DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 1/12/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EMILY M LE/            Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                            
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, and 12-23 are pending and have been examined on the merits.  
Claim Rejections - 35 USC § 103
1, 2, 4, 5, 6, 7, 8, 9, 10, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rochat et al. (WO 2009/144137) in view of Chow et al. (US 2012/0171166) and Fitzgerald et al. (US 2013/0266684).
Regarding Claims 1 and 15:  Rochat discloses a method of improving gut microbiota in infants [abstract].  Rochat discloses infants that are 12 months or younger [pg. 5, line 15].  Rochat discloses including Bifidobacterium lactis CNCM I-3446 (synonymous with Bifidobacterium animalis lactis) [pg. 7, lines 4 and 5].  Rochat discloses promoting early bifidogenic intestinal microbiota [abstract].  Rochat discloses that the microbiota is comparable to what is found in vaginally delivered, breast fed infants [pg. 5, lines 8-13].  
Rochat does not explicitly disclose the nutritional composition is administered in an effective amount for promoting or inducing a gut microflora that has a phylogenetic distance to the microbiota of the infants fed exclusively with human breast milk of less than 0.3 units (measured by Unifrac method), and the infant or young child was born with a fragile or unbalanced microbiota or dysbiosis of microbiota.
Chow discloses administering a composition containing oligosaccharides and probiotics that can be administered to preterm infants with immature immune system or low birth weight babies [abstract; 0003; 0059].  
Fitzgerald discloses that the infants fed a formula containing oligosaccharides had fecal bifidobacteria that was not significantly different than breast fed infants [0053].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat to include it for consumption by preterm infants with immature immune systems as in Chow in order to improve the gut function of the preterm infants and since Chow discloses a composition containing similar probiotics and oligosaccharides.

Further, the Examiner notes that Applicants appear to be using their own tests for determining types of gut microflora as a way of characterizing a known product in a manner not specifically reflected by the prior art of record. 
Further, despite Applicants’ recitation of an equation for determining the gut microflora content, this does not provide a patentable distinction over the infant formula containing Bifidobacterium lactis as discussed above, absent any clear and convincing evidence otherwise. It is reasonable to conclude that since the prior art discloses the same probiotics in the same composition as disclosed by the Applicants that there is no patentable distinction and thus the burden shift to the Applicants to demonstrate that the equation used to determine gut microflora phylogenetic diversity discloses a patentably distinct product.
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since Rochat discloses the same composition administered to infants as claimed it would have been obvious that it would have had the same phylogenetic diversity as claimed.
	Regarding Claim 2:  Rochat discloses as discussed above in claim 1. Rochat discloses N-acetylate oligosaccharide [pg. 5, lines 31- and 32]; sialylated oligosaccharide [pg. 6, lines 5 and 6]; galacto-oligosaccharides [pg. 8, lines 10-22].
Regarding Claim 4:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the infants to whom the composition is administered, consume it in least at the first two months of life or continues until the infant is 6 months old [pg. 6, lines 33-34; pg. 7, lines 1 and 2].
Regarding Claim 5: Rochat discloses as discussed above in claim 1.  Rochat discloses fructooligosaccharides (oligofructose) [pg. 7, lines 5 and 6].
Regarding Claim 6:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains fat [pg. 14, lines 21-29].  Rochat does not explicitly disclose wherein the composition comprising fat and at least 8% of the fat is sn2 palmitate.
Fitzgerald discloses infant formula with at least 7.5% or 7.5% to 12% or 8.0 to 11.5% of the fat is sn2 palmitate [0035].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat to include at least 8% of fat from sn2 palmitate as in Fitzgerald in order to help promote the growth of bifidobacterium and improve stool softness. 
 Regarding Claim 7:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains fat [pg. 14, lines 21-29].  Rochat does not explicitly disclose wherein the composition comprises triglycerides having more than 33% of the palmitic acid in sn2 position.
Fitzgerald discloses infant formula with from about 35% to about 43% of the total palmitic acid in the sn2 position [0036].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat from about 35% to about 43% of the total palmitic acid in the sn2 position as in Fitzgerald in order to help promote the growth of bifidobacterium and improve stool softness. 
Regarding Claim 8:  Rochat discloses as discussed above in claim 1.  Rochat discloses infant formula [pg. 13, lines 24-25].
Regarding Claim 9:  Rochat discloses as discussed above in claim 1.  Rochat discloses the composition comprising alpha-lactalbumin in amounts not more than 2.0g/100kcal or 1.8 to 2.0 g/100kcal [pg. 13, lines 27-36].
 Regarding Claim 10:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition promotes the colonization of Bifidobacterium other than the one administered and discloses B. longum [pg. 4, lines 25-36; pg. 5, lines 8-13].
Regarding Claim 12:  Rochat discloses as discussed above in claim 1.  Rochat does not disclose wherein the promoting and/or inducing a gut microbiota that is closer to infants fed exclusively with human breast milk is measurable in infant’s stools.
Fitzgerald discloses that the infants fed a formula containing oligosaccharides had fecal bifidobacteria that was not significantly different than breast fed infants and further discloses measuring stool samples [0053; 054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Rochat would have resulted in measurable infant stools as in Fitzgerald since both disclose the incorporation of oligosaccharides. 
Regarding Claim 13:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the infants to whom the composition is administered, consume it at least at the first two months.
Regarding Claim 14:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition helps develop the immune system [pg. 4, lines 34-36].
Regarding Claim 16:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains 103 to 1012 cfu/gram powder and also 107 to 1012 cfu/gram powder [pg. 16, lines 14 and 15].
Regarding Claim 17:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains 103 to 1012 cfu/gram powder and also 107 to 1012 cfu/gram powder [pg. 16, lines 14 and 15].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 18:  Rochat discloses as discussed above in claim 1.  Rochat discloses including whey protein as the protein source and that it can comprise alpha-lactalbumin [pg.13. lines 34-36].  
Rochat does not disclose wherein the nutritional composition further comprises alpha-lactalbumin proteins in an amount of at least 2.6g/L of the nutritional composition.
Fitzgerald discloses alpha-lactalbumin present at about .3 g/kcal to about .4g/kcal [0044] and discloses this as equivalent to about 2.2 to about 2.5 g/L [0012].
Further, the amount of alpha-lactalbumin in Fitzgerald is substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claims 19 and 20:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the oligosaccharides at least 3.0% galacto-oligosaccharides and at least 0.09% sialylated oligosaccharides [pg. 9, lines 10-15].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 21:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the oligosaccharides have a degree of polymerization of 2 to 20 [pg. 6, 1-2].
Rochat does not explicitly disclose that at least 90% of the oligosaccharides have a degree of polymerization of 2 to 8.  However, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
	Further regarding the at least 90%, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of oligosaccharides having the claimed degree of polymerization for adding to infant formula, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding Claim 22:  Rochat discloses as discussed above in claim 1.  Rochat also discloses including protein in the composition and that the protein can be hydrolyzed protein [pg. 12, lines 8-15;l pg. 14,lines 1-10].  Chow discloses including hydrolyzed protein and that at least 25% or 30% to 100% can be hydrolyzed protein [0092; 0109-0112].
Since Rochat discloses that the protein can be hydrolyzed protein and further discloses that the hydrolyzed protein can be combined with unhydrolyzed protein, it is indicative of the disclosure being inclusive of hydrolyzed protein as the sole protein and therefore reads on the claim limitation of the nutritional composition containing at least 90% hydrolyzed protein.  
Alternately, since Chow discloses that the protein in the nutritional composition can be 30% to 100% hydrolyzed protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Chow In re Malagari 182 USPQ 549,553.

Regarding Claim 23:  Rochat discloses as discussed above in claim 1.  Rochat also discloses infants experiencing infections [pg. 4, lines 10-14; 34-36].  Chow discloses an immature digestive tract resulting in diarrhea and infections [0005; 0003].  Rochat meets the claim limitation.  Alternately, as modified by Chow it would have been obvious to modified the target of Rochat to include a young child or infant having gastrointestinal issues causing diarrhea and infections as in Chow since Rochat is directed to infants experiencing infections.
Response to Arguments
On pages 6-7, the Applicants assert that Rochat does not disclose treating infants born with  a fragile or unbalanced microbiota or dysbiosis.  The Applicants assert that Chow does not remedy Rochat in that preterm or low birthweight babies does not necessarily indicate an infant has a fragile or unbalanced microbiota. The Applicants also assert that Fitzgerald is drawn to healthy term infants.  The Applicants also assert that the Examiner “relied on inherency to assume that preterm infants with immature immune system…”.  The Applicants assert that the Examiner has not provided evidence of the fact.  The Applicants assert that none of the references disclose administering the claimed probiotic to target recipients i.e. infants having unbalanced microbiota.
	The Examiner disagrees with the Applicants’ assertions.  Rochat disclosed improving the gut microbiota of infants using the claimed Bifidobacterium lactis ( CNCMI-3446).  Rochat discloses a method of improving gut microbiota in infants that are 12 months or younger [pg. 5, line 15].  Rochat discloses including Bifidobacterium lactis CNCM I-3446 (synonymous with Bifidobacterium animalis lactis) [pg. 7, lines 4 and 5].  Rochat discloses promoting early bifidogenic intestinal microbiota [abstract]. 

On page 7, the Applicants assert that the Examiner has relied on inherency to presume that preterm infants would have a fragile or unbalanced microbiota.
The Examiner disagrees because Chow explicitly discloses that the composition can improve “growth and maturation of the gut barrier” preventing gastrointestinal diseases and disorders.
On pages 8-9, the Applicants assert that the references fail to disclose the claimed strain.  The Applicants assert that Fitzgerald does not contain probiotics.
The Examiner maintains that Rochat discloses the claimed Bifidobacterium.  The Examiner agrees that Fitzgerald does not contain probiotics. In the rejection of claim 1, the Examiner did not state that Fitzgerald contained probiotics.  
On pages 9-11, the Applicants assert that the references do not disclose the claimed phylogenetic distance.
The Examiner maintains that as stated in the previous office actions, the phylogenetic distance is achieved by virtue of providing an amount of the claimed bacteria. Rochat reads on the 
On page 12, regarding claim 6, the Applicants assert that the Examiner has used hindsight reasoning and that Fitzgerald fails to remedy Rochat.
The Examiner maintains that Fitzgerald was relevant to the fat of claim 6 and taught the limitation.  The Examiner maintains that Rochat as modified by Chow and Fitzgerald was not deficient.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 13, regarding claim 7, the Applicants assert the Examiner has used hindsight reasoning and that Fitzgerald fails to remedy Rochat.
The Examiner maintains that Fitzgerald was relevant to the palmitic acid of claim 7 and taught the limitation.  The Examiner maintains that Rochat as modified by Chow and Fitzgerald was not deficient.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 14, regarding claim 12, the Applicants assert the Examiner has used hindsight reasoning and that Fitzgerald fails to remedy Rochat.
The Examiner maintains that Fitzgerald was relevant to the teaching of measurable stool of claim 12 and taught the limitation.  The Examiner maintains that Rochat as modified by Chow and Fitzgerald was not deficient.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 15, regarding claim 18, the Applicants assert that Fitzgerald does not teach the claim limitation because it discloses about 2.2 to about 2.5 g/L alpha-lactalbumin as opposed to at least 2.6 g/L. 
The Examiner maintains that Fitzgerald was relevant and taught the limitations because the amounts in Fitzgerald were so substantially close to the amount in the claim that there is no patentable difference.  The Examiner maintains that Rochat as modified by Chow and Fitzgerald was not deficient.
On pages 16-18, the Applicants argue against the rejections of claims 22 and 23.
Prosecution was reopened because the most recent office action did not address these two new claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793